CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL
TO THE TWELFTH COURT OF APPEALS

APPELLATE NO:                                                                  FILED IN
TRIAL COURT NO F1521685                                                 12th COURT OF APPEALS
                                                                             TYLER, TEXAS
The State of Texas                               *                      7/27/2015
                                                         IN THE 145TH DISTRICT    1:55:53 PM
                                                                                COURT
                                                                             CATHY S. LUSK
                                                                                 Clerk
VS                                               *       OF

Ronny Lee Williams                               *       NACOGDOCHES COUNTY, TEXAS


The Records of my office reflect the following information in this case:

DEFENDANT WAS CONVICTED OF: Possession of a Controlled Substance

PUNISHMENT ASSESSED 20 yrs TDCJ

WAS THIS A REVOCATION OF PROBATION? _____ YES __x__NO

DEFENDANT IS: ___X__INCARERATED_________ OUT ON BOND ______ OUT ON
PROBATION

IF ON BOND GIVE AMOUNT: $________ DATE BOND POSTED: _______________

SENTENCE IMPOSED ON:             05/19/2015

IF NO SENTENCE, ORDER APPEALED SIGNED:

WRITTEN NOTICE OF APPEAL WAS FILED ON 05/20/2015

TRIAL WAS HELD BEFORE THE COURT:

1. BY TRIAL COURT ONLY WITH NO JURY _______
2. WITH A JURY ON GUILT ONLY ______________
3. WITH JURY ON PUNISHMENT ONLY __________
4. WITH JURY ON GUILT & PUNISHMENT ___xx___

MOTION FOR NEW TRIAL FILE___x__ YES____NO, If yes what date filed:


IF MOTION FOR NEW TRIAL WAS FILED AFTER NOTICE OF APPEAL, GIVE WRITTEN
NOTICE TO THE COURT OF APPEALS IMMEDIATELY.
PRESIDING TRIAL COURT JUDGE: Honorable Campbell Cox

TRIAL COURT REPORTER: CANDACE PARKE

ADDRESS:    101 West Main

             Nacogdoches, Texas 75961

WAS DEFENDANT DECLARED INDIGENT?__xx__YES___NO

DEFENDANT'S COUNSEL IS: RETAINED______APPOINTED__xx____PRO SE____

DEFENDANT IS REPRESENTED ON APPEAL
Noel D. Cooper
117 N. Street Ste. 2
Nacogdoches, Texas 75961
Phone 936-564-9000
Fax    936-715-6022




  DATED: July 27, 2015

        LORETTA CAMMACK, DISTRICT CLERK

        BY:___Laurie        Phillips____, DEPUTY CLERK

  NOTE: MOTION FOR NEW TRIAL ATTACHED
merits.

                                         Respectfully submitted,

                                         LAW OFFICES OF NOEL D. COOPER
                                         117 North Street, Suite 2
                                         Nacogdoches, Texas 75961
                                         Telephone: (936) 564-9000
                                         Telecopier: (936) 715-6022



                                         Bv:
                                          ~ No
                                                 [1:;;;;_
                                                 lD:COOPff
                                               State Bar No. 00796397
                                               noelcooper@noelcooper.com
                                               Attorney for Ronny Lee Williams



                         CERTlf'ICATE OF PRESENTMENT

      By signature above, I hereby ce1tify that a true and correct copy of the above and

foregoing has been hand-delivered to the Office for the 145th Judicial District Court of

Nacogdoches County, on this day, ,June 4, 2015.




                             CERTIFICATE OF SERVICE

      This is to certify that on June 4, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Nacogdoches County,

101 West   Main Street, Nacogdoches, Texas, by hand delive1y.




                                         Noel D. Cooper




                                          -2-
merits.

                                         Respectfully submitted,

                                         LAW OFFICES OF NOEL D. COOPER
                                         117 North Street, Suite 2
                                         Nacogdoches, Texas 75961
                                         Telephone: (936) 564-9000
                                         Telecopier: (936) 715-6022



                                         Bv:
                                          ~ No
                                                 [1:;;;;_
                                                 lD:COOPff
                                               State Bar No. 00796397
                                               noelcooper@noelcooper.com
                                               Attorney for Ronny Lee Williams



                         CERTlf'ICATE OF PRESENTMENT

      By signature above, I hereby ce1tify that a true and correct copy of the above and

foregoing has been hand-delivered to the Office for the 145th Judicial District Court of

Nacogdoches County, on this day, ,June 4, 2015.




                             CERTIFICATE OF SERVICE

      This is to certify that on June 4, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Nacogdoches County,

101 West   Main Street, Nacogdoches, Texas, by hand delive1y.




                                         Noel D. Cooper




                                          -2-